Exhibit 10.5

QUEST DIAGNOSTICS INCORPORATED
NON-QUALIFIED STOCK OPTION AGREEMENT

This Non-Qualified Stock Option Agreement (the “Option Agreement”), dated as of
February 15, 2006 (the “Grant Date”), is by and between Quest Diagnostics
Incorporated, 1290 Wall Street West, Lyndhurst, New Jersey 07071 (the
“Corporation”) and Prevoznik, Michael (the “Optionee”) [address].

 

 

1.

Conditions. This Option Agreement is subject in all respects to the
Corporation’s Amended and Restated Long-Term Employee Incentive Plan, which is
incorporated herein by reference. The Optionee acknowledges that he/she has read
the terms of the Amended and Restated Long-Term Employee Incentive Plan and that
those terms shall govern in the event of any conflict between them and those of
this Option Agreement.

 

 

 

In consideration of the grant of the option provided pursuant to this Option
Agreement and by accepting the terms of this Agreement, the Optionee agrees that
all options granted to the Optionee by the Corporation prior to the date hereof
(the “Prior Options”) shall be subject to forfeiture pursuant to paragraph
4(b)(ii) of this Option Agreement (for false attestation under the Executive
Share Ownership Guidelines of the Corporation (the “ Minimum Share Ownership
Policy”)), the Shares obtained on exercise of such Prior Options after the date
hereof shall be subject to the Minimum Share Ownership Policy pursuant to
paragraph 5(b) of this Option Agreement and the terms of paragraphs 4(b)(ii) and
5(b) hereof are made a part of the terms of each of the Prior Options.

 

 

 

In consideration of the grant of the option provided pursuant to this Option
Agreement and by accepting the terms of this Agreement, the Optionee agrees that
this Option shall be subject to forfeiture pursuant to paragraph 4(b)(iii) of
this Agreement.

 

 

 

This Option Agreement shall become effective only after the Optionee has
executed and returned to the Executive Compensation Department (to the attention
of Lisa Zajac (1290 Wall Street West – 5th Floor, Lyndhurst, NJ 07071) a signed
copy of this Option Agreement and shall be revoked if not executed and returned
to Lisa Zajac within thirty (30) days of receipt by the Optionee..

 

 

2.

Award of Option. The Corporation hereby awards to the Optionee an option (the
“Option”) to purchase from the Corporation such number of shares of the
Corporation’s common stock (the “Shares”) at the exercise price set forth in
this Option Agreement (the “Exercise Price”) below. This option shall vest
equally over a three-year period. If the foregoing results in a fractional
number of Shares subject to the Option vesting on any vesting date, the number
of Shares subject to the Option vesting on the first and second vesting dates
shall be rounded down to the previous whole number of Shares and the Shares
subject to the Option vesting on the third vesting date shall be rounded up to
the next whole number of Shares, as shall be necessary in order to result in a
vesting of 100% of the Shares subject to the Option. The Compensation Committee
of the Corporation may, in its sole discretion, convert this Option at any time
to a stock settled stock appreciation grant.


 

Number of Shares Subject to Option: 54,667

 

 

 

Exercise Price per Share: $52.235

 

 

 

Expiration Date: February 15, 2013

Vesting Schedule:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares Subject to Option

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Vesting Dates

 

% of Grant

 

Incremental

 

Cumulative

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

February 15, 2007

 

33.33%

 

18,222

 

18,222

 

 

February 15, 2008

 

33.33%

 

18,222

 

36,444

 

 

February 15, 2009

 

33.34%

 

18,223

 

54,667

 


 

 

 

This option shall expire, and no shares may be purchased pursuant to this
Option, after the expiration date set forth above (the “Expiration Date”).

Page 1 of 9
EOAgmt

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 2.

 

 

 

 

3.

Not An Incentive Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) and this Agreement shall be construed and
interpreted in accordance with such intention.

 

 

4.

Vesting. Except as otherwise provided below, the Option shall vest and become
exercisable as to the percentage of Shares subject to the Option on the vesting
dates [set forth above][set forth on the “Summary Grant” page at the Smith
Barney website] (the “Vesting Dates”).

 

 

 

(a)

Termination. Unless the Optionee’s employment is terminated for one of the
reasons set forth in Section 4(b) through (i), at the Optionee’s termination of
employment prior to the third anniversary of the date of this Agreement, the
Optionee will vest in and have the right to purchase a percentage of the Shares
subject to this Option determined by dividing (i) the number of whole months
from the most recent anniversary of the grant date (February 15) to the
termination date of the Optionee’s employment by (ii) 36, and the Option will
cease to be exercisable and will be cancelled for the balance of the Shares
subject to this Option.

 

 

 

 

 

Notwithstanding anything to the contrary contained herein, if the Optionee is on
a leave of absence approved by the Corporation for medical, personal,
educational and/or other permissible purposes pursuant to policies of the
Corporation as in effect on the date hereof, for a consecutive twelve-month
period, such Optionee will be deemed terminated for purposes of this Agreement
on the twelve month anniversary of the commencement of such leave of absence and
this Option shall cease to vest at the end of such twelve-month period and the
Optionee will forfeit any unvested portion of the Option.

 

 

 

 

(b)

Cause, Dereliction of Duties or Harmful Acts; Breach of Share Ownership
Guidelines; Loss of Equity Award Eligibility Status. (i) If the Optionee shall
cause the Corporation to suffer financial harm or damage to its reputation
(either before or after termination of employment) through (x) dishonesty, (y)
violation of law in the course of the Optionee’s employment or violation of the
Corporation’s Corporate Compliance Manual and compliance bulletins or other
written policies, or (z) material deviation from the duties owed the Corporation
by the Optionee, this Option, whether or not vested, shall expire and be
cancelled to the extent it has not been exercised and be of no further force or
effect.

 

 

 

 

 

(ii) If the Optionee is subject to the Minimum Share Ownership Policy, any false
attestation made under the Minimum Share Ownership Policy may result in the
immediate cancellation of this Option and all Prior Options (to the extent not
exercised), whether or not vested.

 

 

 

 

 

 

(iii) If the Optionee’s employment status in the Corporation is changed such
that the Optionee will no longer be eligible to receive options pursuant to the
Equity Award Eligibility Policy of the Corporation as in effect on the date
hereof and attached as Annex A to this Agreement and such changed status
continues for a consecutive 90 day period, this Option shall cease to vest at
the end of such 90-day period (and the Optionee will then vest in and have the
right to purchase a percentage of the Shares subject to this Option determined
by dividing (i) the number of whole months from the most recent anniversary of
the grant date (February 15) to the end of such 90-day period by (ii) 36), and
the Optionee will immediately forfeit any unvested portion of the Option.

 

 

 

 

 

(c)

Death. If the Optionee shall die while employed, this Option shall vest as to
all Shares subject to the Option on the date of the Optionee’s death.

 

 

 

 

(d)

Disability. If the Optionee’s employment shall terminate as a result of
disability (as defined in Section 22(e)(3) of the Code), this Option shall vest
as to all Shares subject to the Option on the date of the Optionee’s termination
of employment.

 

 

 

 

(e)

Change of Control. This Option shall vest as to all shares immediately on the
effective date of a change of control, provided the Optionee was actively
employed by the Corporation on such date. For purposes of this Agreement the
term “change of control” shall mean and shall be deemed to occur if and when:

 

 

 

 

 

(i)

Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 40% of more of the
combined voting power of the Corporation’s then outstanding securities; or

Page 2 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 3.

 

 

 

 

 

 

(ii)

The individuals who, as of the Grant Date, constituted the Corporation’s Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual (other than any
individual whose initial assumption of office is in connection with an actual or
threatened election contest (as such term is used in Rule 14a-11 of Regulation A
promulgated under the Securities Exchange Act of 1934)), becoming a director
subsequent to the Grant Date, whose election, or nomination for election by the
stockholders of the Corporation, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board, shall be considered as
though such individual was a member of the Incumbent Board; or

 

 

 

 

 

 

(iii)

Shareholders of the Corporation approve an agreement, providing for (a) a
transaction in which the Corporation will cease to be an independent publicly
owned corporation, or (b) the sale or other disposition of all or substantially
all of the Corporation’s assets, or (c) a plan of partial or complete
liquidation of the Corporation.

 

 

 

 

 

(f)

Involuntary Termination with Severance . If prior to the third anniversary of
the date of this Agreement, the Optionee’s employment is terminated by the
Corporation and, as a result, the Optionee becomes eligible for severance
benefits under one of the Corporation’s Severance Plans, the Optionee will
immediately vest in and have the right to purchase a percentage of the Shares
subject to this Option determined by dividing (i) the number of whole months
from the most recent anniversary of the grant date (February 15) to the date
that is twelve months after the termination date of the Optionee’s employment by
(ii) 36, and the Option will cease to be exercisable and will be cancelled for
the balance of the Shares subject to this Option.

 

 

 

 

(g)

Divestiture. If prior to the third anniversary of the date of this Agreement,
the Optionee’s employment is terminated by the Corporation due to a divestiture
and the Optionee is employed by the purchasing entity, then the Optionee will
immediately vest in a percentage of the Shares subject to this Option determined
by dividing (i) the number of whole months from the most recent anniversary of
the grant date (February 15) to the date that is twelve months after the
termination date of the Optionee’s employment by (ii) 36, and the Option will
cease to be exercisable and will be cancelled for the balance of the Shares
subject to this Option.

 

 

 

 

(h)

Transfers. If the Optionee shall be transferred from the Corporation to a
subsidiary company (being a 50% owned entity within the meaning of Section
425(f) of the Code), or joint venture or similar entity existing as of the date
of this Agreement in which the Corporation has at least a 33.33% interest
(“joint venture”) or vice versa or from one subsidiary company (or joint
venture) to another, the Optionee’s employment shall not be deemed to have
terminated. If, while the Optionee is employed by such a subsidiary company or
joint venture, such subsidiary company or joint venture shall cease to be a
subsidiary company or joint venture as described above and the Optionee is not
thereupon transferred to and employed by the Corporation or another subsidiary
company or joint venture as described above, then the Optionee’s employment will
be treated as a termination due to a divestiture under clause (g) above as of
the date that the Optionee’s employer ceases to be such a subsidiary company or
joint venture of the Corporation.

 

 

 

 

(i)

Retirement. If the Optionee’s employment shall terminate with the consent of the
Corporation on or after the Optionee’s attaining age 60, this Option shall vest
and be exercisable as to all Shares subject to this Option on the effective
termination date of the Optionee’s employment.

 

 

 

 

5.

Non-Transferability.

 

 

 

a)

The rights under this Option Agreement shall not be transferable other than by
will or the laws of descent and distribution and may be exercised during the
lifetime of the Optionee only by the Optionee except to the extent of a
disability (as defined in Section 22(e)(3) of the Code), in which case the
Option may be exercised by the Optionee’s legal representative.

 

 

 

 

b)

If the Optionee is subject to the Minimum Share Ownership Policy, the Optionee
agrees that any shares issued hereunder or pursuant to any Prior Option shall be
subject to the restrictions set forth in the Minimum Share Ownership Policy. If
the Optionee is not in compliance with the Minimum Share Ownership Policy, the
Corporation may terminate the employment of such Optionee and/or the Option
shall immediately terminate and cease to be exercisable. The Optionee hereby
acknowledges and agrees that the investment risk associated with the retention
of any Shares, whether pursuant to the Minimum Share Ownership Policy or
otherwise, is the sole responsibility of the Optionee and Optionee hereby holds
the Corporation harmless against any claim of loss related to the retention of
the Shares.

 

 

 

6.

Exercise. The purchase price of Shares purchased hereunder shall be paid in full
with, or in a combination of, (a) cash or (b) shares of the Corporation’s Common
Stock that have been owned by the Optionee, and have been fully vested and
freely transferable by the Optionee, for at least six months preceding the date
of exercise of the Option, duly endorsed or accompanied by stock powers executed
in blank. However, the Corporation in its discretion may permit the Optionee (if
the

Page 3 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 4.

 

 

 

 

Optionee owns shares that have been owned by the Optionee, and have been fully
vested and fully transferable by the Optionee, for at least six months preceding
the date of exercise) to “attest” to his ownership of the number of shares
required to pay all or part of the purchase price (and not require delivery of
the shares), in which case the Corporation will deliver to the Optionee the
number of shares to which the Optionee is entitled, net of the “attested”
shares. If payment is made in whole or in part with shares of the Corporation’s
Common Stock, the value of such Common Stock shall be the mean between its high
and low prices on the day of purchase as reported by The New York Times
following the close of business on the date of exercise. No “reload” or other
option will be granted by reason of any such exercise. The Optionee agrees that,
notwithstanding the terms of any pre-existing agreement between the Corporation
and the Optionee, any shares of the Corporation’s Common Stock surrendered (or
“attested” to) for payment of the exercise price of any options previously
granted by the Corporation to the Optionee (whether granted under the terms of
the Amended and Restated Employee Long-Term Incentive Plan or any predecessor
program) shall be valued in the manner provided in the preceding sentence except
to the extent otherwise expressly provided by the terms of the program document.

 

 

7.

Exercise After Termination of Employment, Death or Disability. The provisions
covering the exercise of this Option following termination of employment are as
follows:

 

 

 

(a)

Termination in General. If the Optionee shall terminate his employment for any
reason other than those described in Section 7(b) through (f), all of the vested
percentage of the Option may be exercised for ninety (90) days following such
termination (but not beyond the Expiration Date) and the Option shall thereafter
expire and cease to be exercisable;

 

 

 

 

(b)

Death. If the Optionee shall die while employed, the Option may be exercised
through the Expiration Date in respect of all of the Shares subject to the
Option. If the Optionee shall die after termination of employment but while the
Option is still exercisable, it shall remain exercisable to the same extent
through the first anniversary of the date of death but not beyond the Expiration
Date;

 

 

 

 

(c)

Disability. If the Optionee’s employment shall terminate as a result of
disability (as defined in Section 22(e)(3) of the Code), the Option shall remain
exercisable through the Expiration Date;

 

 

 

 

(d)

Involuntary Termination with Severance. If the Optionee’s employment is
terminated by the Corporation and, as a result, the Optionee becomes eligible
for severance benefits under the Corporation’s Severance Plans, then to the
extent this Option is vested and exercisable (and becomes vested and exercisable
under Section 4(f)), it may be exercised through the first anniversary of the
date of termination (but not beyond the Expiration Date) and shall thereafter
expire.

 

 

 

 

(e)

Divestiture. If prior to the third anniversary of the date of this Agreement,
the Optionee’s employment is terminated by the Corporation due to a divestiture
and the Optionee is employed by the purchasing entity, then to the extent this
Option is vested and exercisable (and becomes vested and exercisable under
Section 4(g)), it may be exercised through the first anniversary of the date of
termination (but not beyond the Expiration Date) and shall thereafter expire.

 

 

 

 

(f)

Retirement. If the Optionee’s employment shall terminate as a result of
Retirement as defined in Section 4(i) of this Option, all of the Option may be
exercised as to all of the Shares subject to the Option through the Expiration
Date.

 

 

 

 

In no event may any portion of the Option be exercised after the Expiration
Date.

 

 

 

8.

Consideration. In consideration for the Option granted by this Option Agreement,
the Optionee hereby agrees to be bound by the Nondisclosure and Nonsolicitation
provisions set forth in Sections 9 and 10 of this Option Agreement and the
non-compete obligations set forth in the agreement between the Optionee and the
Corporation or otherwise pursuant to any written policy of the Corporation. For
purposes of Sections 9 and 10, the term “Company” shall mean the Corporation,
its affiliates, divisions and subsidiaries, or any other entity in which the
Corporation, directly or indirectly, controls or has an ownership or equity
interest equal to or greater than 25.0% of the combined voting power of the
entity's then outstanding securities, and their respective successors and
assigns.

 

 

 

9.

Nondisclosure of Confidential Information.

 

 

 

 

(a)

For purposes of this Option Agreement, the term “Confidential Information” shall
mean all ideas, inventions, data, databases, know-how, processes, methods,
practices, specifications, raw materials and preparations, compositions,
designs, devices, fabrication techniques, technical plans, algorithms, computer
programs, protocols, client information, medical records, documentation,
customer names and lists, supplier names and lists, price lists, supplier names
and lists, apparatus, business plans, marketing plans, financial information,
chemical and biological reagents, business methods and systems, literary and
graphical and audiovisual works and sound recordings, mask works,

Pgae 4 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 5.

 

 

 

 

 

 

computer programs, and the like, and potential trade names, trademarks, and
logos, in whatever form or medium and which have commercial value, and whether
or not designated or marked “Confidential” or the like, which the Optionee
learns, acquires, conceives, creates, develops, or improves while employed by
the Company and which (1) relate to the past, current, or prospective business
of the Company or its subsidiaries and (a) which have not previously been
publicly disclosed without restrictions on use by the Company, or (b) which
Optionee knows or has good reason to know are not generally publicly known; or
(2) are received by the Company from a third party under an obligation of
confidentiality to the third party.

 

 

 

 

(b)

The Optionee recognizes and acknowledges that during his or her employment with
the Company, the Optionee may be given access to or develop Confidential
Information. The Optionee shall not use or disclose (directly or indirectly) any
Confidential Information (whether or not developed by the Optionee) at any time
or in any manner, except as authorized and required in the course of employment
with the Company. The Optionee shall not disclose to the Company or use on
behalf of the Company any Confidential Information obtained from any former
employer or any other third party. All documents and things embodying
Confidential Information, whether prepared by the Optionee or otherwise coming
into the Optionee’s possession, are the exclusive property of the Company, and
must not be removed from any of its premises except as required in the course of
employment with the Company. All such documents and things shall be promptly
returned by the Optionee to the Company upon the request of the Company and on
any termination of employment with the Company. The Optionee will not remove any
Confidential Information such as documents or things or retain them in whole or
part in any manner. The Optionee shall ensure that any export of Confidential
Information undertaken by the Optionee or with his/her knowledge or approval
shall be in compliance with all applicable laws.

 

 

 

 

(c)

The Optionee shall promptly disclose to the Company all Confidential Information
which the Optionee creates, conceives, develops, or improves (either alone or
with others) referred to below as a “Creation” while in the employment of the
Company, if the Creation either: (1) relates to any actual or demonstrably
contemplated business, or research or development project, of the Company or its
subsidiaries, or to any reasonable extension or variation thereof; or (2)
results from any work performed by the Optionee for the Company; or (3) was
created utilizing any of the Company’s equipment, supplies, facilities, time, or
Confidential Information. The Optionee shall keep complete, accurate, and
authentic records on all Creations in the manner and form requested by the
Company. The Optionee shall promptly disclose to the Company, in confidence, all
patent, copyright, and trademark applications filed by the Optionee within one
(1) year after termination of employment with the Company and which relate to
any field in which the Optionee worked at the Company. The Optionee agrees that
any such application for a patent, copyright registration, trademark
registration, mask work registration, or similar right filed within one (1) year
after termination of employment with the Company shall be presumed to relate to
a Creation of the Optionee created during employment at the Company, unless the
Optionee can prove otherwise.

 

 

 

 

(d)

The Optionee hereby assigns to the Company all of the Optionee’s rights in all
of the above-described Creations. All such Creations that are subject to
copyright or mask work protection are explicitly considered by the Optionee and
the Company to be works made for hire to the extent permitted by law. To the
extent that any such Creations are subject to copyright protection and are not
works made for hire, any and all of the Optionee’s copyright and mask work
interest therein are hereby assigned by the Optionee to the Company, and are the
exclusive property of the Company.

 

 

 

 

(e)

The Optionee agrees to assist the Company in obtaining and/or maintaining
patents, copyrights, trademarks, mask work rights, and similar rights to any
Creations assigned by the Optionee to the Company, if and to the extent that the
Company, in its sole discretion, requests such assistance, the Optionee shall
sign all documents and do all other things deemed necessary by the Company, at
the Company’s expense, to obtain and/or maintain such rights, to provide
confirmatory evidence of the Optionee’s assignment of such Creations to the
Company, to defend them from invalidation, and to protect them against
infringement by other parties. The obligations of this paragraph are continuing
and survive the termination of the Optionee’s employment with the Company. The
Optionee irrevocably appoints the Chief Executive Officer of the Company (with
powers of delegation) to act as the Optionee’s agent and attorney-in-fact to
perform all acts as the Optionee’s agent and to file, prosecute, and maintain
applications and registrations for patents, trademarks, copyrights, mask work
rights, and similar rights to any Creations assigned by the Optionee to the
Company under this Option Agreement, such appointment being effective both
during the Optionee’s employment by Company, and thereafter if the Optionee (1)
refuses to perform those acts, or (2) is unavailable, within the meaning of any
applicable laws. The Optionee acknowledges that the grant of the foregoing power
of attorney is coupled with an interest, is irrevocable, and shall survive
his/her death or disability.

Page 5 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 6.

 

 

 

 

10. 

Nonsolicitation

 

 

 

 

(a)

For a period of one (1) year following the termination of the Optionee’s
employment for any reason, the Optionee will not directly or indirectly solicit
the Business of any customer of the Company of whom the Optionee acquired
knowledge and/or had direct or indirect contact during the one (1) year period
prior to the termination of the Optionee’s employment relationship with the
Company for any purpose other than to obtain, maintain and/or service the
customer’s Business for the Company.

 

 

 

 

(b)

For a period of one (1) year following the termination of the Optionee’s
employment for any reason, the Optionee agrees not to, directly or indirectly,
recruit or solicit any employees of the Company to work for the Optionee or any
other person or entity.

 

 

 

 

(c)

As used in this Option Agreement, the following terms shall have these
respective definitions:

 

 

 

 

 

 

(i)       

“Current Business” shall mean and include: providing clinical testing
information services for the diagnosis, monitoring, and treatment of disease;
providing clinical laboratory management services; providing medical informatics
services (i.e., the statistical analysis of medical information) and consulting
services based on such analysis; providing data analysis, medical information
services, and database management services for the health care industry;
providing clinical testing information services in support of clinical trials,
and clinical testing products for use in clinical trials; providing services of
storage, retrieval, and communication of medical information via interactive
computer networks; providing to managed care organizations, hospitals,
employers, and other institutional healthcare providers access to a network of
clinical diagnostic laboratories providing services of processing requests for
diagnostic tests, performing tests, reporting test results, and paying claims to
network laboratories; providing quality and utilization management; providing
consolidated chronological reports in graphical and/or numerical form,
representing the results of clinical diagnostic tests performed on individual
patients and groups of patients over monitored periods of time, together with
analysis of the results; and manufacturing and selling clinical diagnostic assay
kits, apparatus, and reagents.

 

 

 

 

 

 

(ii)

“Business” shall include the Current Business and any other product or service
which the Company provided during the one (1) year period prior to the
Optionee’s termination of employment and during the one (1) year period
following the Optionee’s termination of employment, but the restriction on
products and services introduced after the Optionee’s termination of employment
shall exclude products and services that were not planned, discussed, or
contemplated prior to the Optionee’s termination of employment.

 

 

 

 

 

 

(iii)

“Indirectly Solicit” shall include, but is not be limited to, providing the
Company’s Confidential Information to another individual, or entity, allowing
the use of the Optionee’s name by any company (or any employees of any other
company) other than the Company, in the solicitation of the Business of
Company’s customers.

 

 

 

 

11.

Damages and Injunctive Relief. The Optionee understands that if the terms of
Section 9 and/or 10 of this Option Agreement are violated, the Corporation would
be seriously and irreparably damaged, and agrees that the Corporation will be
entitled to seek appropriate remedies for those damages, including, without
limitation, injunctive relief to enforce any provision of this Agreement and all
reasonable attorney’s fees incurred by the Corporation to enforce the terms of
these Sections.

 

 

12.

Forfeiture. The Optionee will immediately forfeit any unexercised portion of the
Option for any violations of (i) the terms of Sections 9 and/or 10 of this
Agreement and/or (ii) the non-compete obligations set forth in the agreement
between the Optionee and the Corporation or otherwise pursuant to any written
policy of the Corporation, in addition to any equitable and legal rights the
Corporation has or may have. The Optionee understands that the forfeiture of any
unexercised portion of the Option is only one element of the damages potentially
sustained by the Corporation for a violation of Sections 9 and/or 10 of this
Agreement or the non-compete obligation described above, and such forfeiture
shall not constitute a release of any claim that the Company may have for
damages, past, present, or future.

Page 6 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 7.

 

 

13.

(a) Consent Requirement. If the Corporation shall at any time determine that any
consent (as hereinafter defined) is necessary or desirable as a condition of, or
in connection with, the granting of this Option, the issuance or purchase of
Shares or other rights hereunder, or the taking of any other action hereunder (a
“Plan Action”), then no such Plan Action shall be taken, in whole or in part,
unless and until such consent shall have been effected or obtained to the full
satisfaction of the Corporation.

 

 

 

(b) Definition of Consent. The term “consent” as used herein with respect to any
action referred to in Section 13(a) means (i) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state or local law, rule or regulation, (ii) any and all
written agreements and representations by the Optionee with respect to the
disposition of Shares, or with respect to any other matter, which the
Corporation shall deem necessary or desirable to comply with the terms of any
such listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made, (iii)
any and all consents, clearances and approvals in respect of a Plan Action by
any governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Corporation. Nothing herein
shall require the Corporation to list, register or qualify the Shares of its
common stock on any securities exchange.

 

 

14.

Invalidity and Enforcement. If any provision of this Agreement is deemed invalid
or unenforceable, either in whole or in part, this Option Agreement will be
deemed amended to delete or to modify, as set forth in this Section, the
offending provision or provisions and to alter the bounds of this Agreement in
order to render it valid and enforceable. The Corporation and the Optionee
specifically request that any court having jurisdiction over any dispute
relating to this Option Agreement modify, if possible, any offending provision
so that such provision will be enforceable to the maximum extent permitted by
State law.

 

 

15.

Employee at Will. The Optionee understands that his/her employment with the
Corporation is at will and that it can be terminated at any time by the Optionee
and/or the Corporation.

 

 

16.

Enforcement by Successors and Assigns. The Corporation and any of its successors
or assignees may enforce the Corporation’s rights under this Option Agreement.

 

 

17.

Entire Agreement. The Agreement supersedes any prior agreement or understandings
between the Optionee and the Company with respect to nonsolicitation, nonuse,
and non-disclosure and constitutes the entire agreement between the Corporation
and the Optionee. No modification of this Option Agreement will have any force
or effect unless such modification is in writing, signed by the Chief Executive
Officer of the Corporation and the Optionee, and expressly indicates an intent
to modify this Option Agreement.

 

 

18.

Interpretation. Any dispute, disagreement or matter of interpretation which
shall arise under this Agreement shall be finally determined by the
Corporation’s Compensation Committee in its absolute discretion.

 

 

19.

Notice of Exercise. The Optionee may exercise the Option, in accordance with the
procedures specified by the Corporation from time to time.

 

 

20.

Rights Prior to Exercise. The Optionee shall not have any rights as a
stockholder with respect to any Shares subject to this Option prior to the date
on which he/she is recorded as the holder of such Shares on the records of the
Corporation.

 

 

21.

Taxes. The Corporation may make such provisions and take such steps as it may
deem necessary or appropriate for the withholding of all federal, state, local
and other taxes required by law to be withheld with respect to this Option.

 

 

22.

Governing Law. This Option Agreement and all rights hereunder shall be governed
by, and construed and interpreted in accordance with, the laws of the state of
New Jersey applicable to contracts made and to be performed entirely within such
state.

 

 

23.

Acknowledgements. By execution of this Non-Qualified Stock Option Grant
Agreement, the Optionee agrees that he/she has received and reviewed a copy of:

 

 

 

(a) the Prospectus (link to Prospectus:
http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_option/stock_option.htm)
relating to the Corporation’s Employee Equity Participation Program and;

 

 

 

(b) the Quest Diagnostics Incorporated 2005 Annual Report (link to 2005 Annual
Report:
http://www.corporate-ir.net/ireye/ir_site.zhtml?ticker=DGX&script=700 to
Shareholders and Form 10-K);

 

 

 

(c) the Corporation’s Policy for Purchasing and Selling Securities (“the
Policy”) (link to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Optionee further agrees to fully comply with the terms of the Policy;

Page 7 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 8.

 

 

 

(d) the Corporation’s Executive Share Ownership Guidelines (link to guidelines:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm); and

 

 

 

(e) the Corporation’s Equity Award Eligibility Policy attached hereto as Annex
A.

OPTIONEE:

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Prevoznik, Michael

 

Page 8 of 9

--------------------------------------------------------------------------------



Non-Qualified Stock Option Agreement
February 15, 2006
Page 9.

Annex A
Quest Diagnostics Incorporated
“Equity Award Eligibility Policy”

Option Eligibility

 

 

 

•

Unreduced Work Schedule

•

One of the following salary grades:

 

•

Corporate VP or Higher

 

•

Salary Grade 53 or Higher

 

•

Research & Development - Grade RD6 or Higher

 

•

Medical Director - Grade MD2

For employees whose salary is administered outside the standard Quest structure
(i.e., MedPlus, International, Clinical Trials Europe), a Quest Diagnostics
salary grade has been assigned consistent with the above requirements. This
grade is stored within the Company's Stock Administration System.

IMPORTANT: Meeting the criteria for “Option Eligibility” does not guarantee an
award. All grants are subject to a separate approval process.

Page 9 of 9

--------------------------------------------------------------------------------